692 F.2d 641
111 L.R.R.M. (BNA) 3041, 95 Lab.Cas.  P 13,870,3 Employee Benefits Ca 2504
CEMENT MASONS HEALTH AND WELFARE TRUST FUND FOR NORTHERNCALIFORNIA;  Cement Masons Pension Trust Fund for NorthernCalifornia;  Cement Masons Vacation Trust Fund for NorthernCalifornia;  and Cement Masons Apprenticeship and TrainingTrust Fund for Northern California, Plaintiffs-Appellants,v.KIRKWOOD-BLY, INC., Does 1 Through 10, Inclusive,Defendants-Appellees.
No. 81-4472.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted July 12, 1982.Decided Nov. 18, 1982.

Robert M. Hirsch, Van Bourg, Allen, Weinberg & Roger, San Francisco, Cal., for plaintiffs-appellants.
Paul V. Simpson, Thierman & Simpson, San Francisco, Cal., for defendants-appellees.
Appeal from the United States District Court for the Northern District of California;  Robert F. Peckham, Chief Judge.
Before SNEED, FARRIS and NORRIS, Circuit Judges.

ORDER

1
The judgment is affirmed for the reasons stated in the district court's opinion.  520 F.Supp. 942 (N.D.Cal.1981).